                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

LASHUNNA WILSON, as             *
administratrix and personal     *
representative of the estate    *
of William Henry Harris, Jr.,   *
                                *
     Plaintiff,                 * CIVIL ACTION NO. 18-00461-B
                                *
vs.                             *
                                *
WARDEN CYNTHIA STEWART, et al., *
                                *
     Defendants.                *

                                  ORDER

     This matter is before the Court on Plaintiff’s Motion for

Reconsideration of the Court’s Decision Denying Leave to Disclose

Plaintiff’s Expert Dr. Victor Lofgreen (Doc. 89) and Defendants’

responses     in     opposition    thereto.    (Docs.     90,    91).     Upon

consideration, the motion is denied.

     In   the      motion,   Plaintiff    argues   that   her   request   for

reconsideration is justified because the expert disclosure of Dr.

Lofgreen was not available to her at the time of the Court’s

ruling.     Plaintiff also contends that the impact of allowing the

out-of-time disclosure will be de minimis because the Court has

extended deadlines in this case, including the deadlines for taking

the deposition of Plaintiff’s experts, disclosing and deposing

Defendants’ disclosures, the filing of summary judgment motions,
and trial. Additionally, Plaintiff contends that her expert was

unable to formulate his opinions without the records and deposition

transcripts from the correctional defendants and that Plaintiff

acted in good faith in seeking to schedule the depositions during

the discovery period. Finally,   Plaintiff contends that to exclude

Dr. Lofgreen’s disclosures as a sanction under Fed.R.Civ.P. 37

would be an abuse of discretion because Plaintiff’s non-disclosure

was either substantially justified or harmless.

     Defendants, on the other hand, argue that Plaintiff’s latest

submission should be stricken.   Defendants note that Plaintiff did

not seek leave before filing the latest disclosure and has not

demonstrated any new development in the case, except for the fact

that Plaintiff has now obtained yet another expert disclosure far

outside of the deadline set in the court’s scheduling order.

Defendants further argue that Plaintiff is attempting to undermine

the Court’s authority and set a bad precedent that Court deadlines

can be disregarded at a whim.

     In the interests of finality and conservation of scarce

resources, reconsideration of an order is an extraordinary remedy

which is to be employed sparingly.    United States v. Bailey, 288

F. Supp. 2d 1261, 1267 (M.D. Fla. 2003), aff’d, 419 F.3d 1208 (11th

Cir. 2005); Pennsylvania Ins. Guar. Ass’n, 812 F. Supp. 524, 524

(E.D. Pa. 1992); see also Spellman v. Haley, 2004 WL 866837,        *2

(M.D.   Ala.   2002) (“[L]itigants   should   not   use   motions   to


                                 2
reconsider    as    a    knee-jerk    reaction      to    an    adverse   ruling.”).

However, reconsideration is proper when newly discovered evidence

is brought to the court’s attention or clear error has been shown.

See Fed.R.Civ.P. 60(b)(2); Caisse Nationale de Credit Agricole v.

CBI Indus., Inc., 90 F.3d 1264, 1269 (7th Cir. 1996) (“Motions for

reconsideration serve a limited function: to correct manifest

errors of law or fact or to present newly discovered evidence.”);

Summit Med. Ctr. of Ala., Inc. v. Riley, 284 F. Supp. 2d 1350,

1355 (M.D. Ala. 2003) (“A motion to reconsider is only available

when a party presents the court with evidence of an intervening

change in controlling law, the availability of new evidence, or

the need to correct clear error or manifest injustice.”).

     The     background      surrounding         Plaintiff’s      untimely    expert

disclosures is contained in the Court’s order entered on March 24,

2020, and will not be repeated here.               (Doc. 88).     The undersigned,

with great reluctance, permitted Plaintiff to disclose Lori E.

Roscoe and Robert Gilbert, DO, two medical experts, beyond the

deadline for expert disclosures and the discovery deadline after

determining that Plaintiff’s efforts to schedule the depositions

early   on   were       hampered,    that       counsel   for    the   parties   had

discussions about extending the disclosure deadline, and that the

experts needed key medical testimony before rendering opinions.

The Court declined, however, to permit Plaintiff to offer any

additional disclosures in the interests of finality and fairness.


                                            3
As noted in the Court’s order dated March 24, 2020, Plaintiff’s

counsel requested several discovery conferences with the Court and

never once mentioned any problems concerning expert disclosures,

let alone the identity of any such experts.                    (Doc. 88 at 7).

Counsel is simply not permitted to litigate in a manner and on

terms     they    find    most    desirable      and   convenient      to    them.

Furthermore, a review of Dr. Lofgreen’s             expert disclosure reveals

that    his    opinions   could    have   been    rendered    long    before    the

expiration of the February 28, 2020, deadline.                 From his report,

it is not clear when Dr. Lofgreen was initially retained by

Plaintiff’s counsel. However, what is clear is that Plaintiff’s

amended complaint, which was filed on January 31, 2019, contains

specific and detailed allegations regarding the conduct of the

correctional       Defendants     immediately      preceding    the    death     of

Plaintiff’s decedent.       (Doc. 17).        This information was presumably

based on statements from inmate witnesses obtained by Plaintiff’s

counsel       before   filing    suit.        Additionally,    defense      counsel

asserts, and Plaintiff has not denied, that Plaintiff’s counsel

was provided the Alabama Department of Corrections’ investigative

file prior to the extension of the original discovery deadline in

this case.       The file contains a detailed report regarding ADOC’s

investigation into the death of Plaintiff’s decedent, as well as

oral interviews with the correctional and medical witnesses who

interacted with the decedent in the 24 hours immediately preceding


                                          4
his death.   Armed with such information, the undersigned finds it

incredulous that preliminary opinions regarding the actions of the

correctional defendants could not have been rendered.                  This is

particularly true given that there is nothing before the Court

that    suggests   that   the    deposition    testimony     given     by    the

correctional   defendants       was   at   great   odds   with   their      oral

statements   given   immediately      following    the    decedent’s     death.

Accordingly, under these circumstances, the undersigned denies

Plaintiff’s motion to reconsider. This case is to proceed as set

forth in the Court’s Order dated March 24, 2020.            (Doc. 88).

       DONE this 9th day of April, 2020.

                                                 /s/ SONJA F. BIVINS
                                           UNITED STATES MAGISTRATE JUDGE




                                       5
